FILED
                           NOT FOR PUBLICATION                                DEC 12 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JULIE DEESE, a single woman,                     No. 10-17296

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00539-ROS

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, National
Association; REEDE REYNOLDS,
husband; HEATHER REYNOLDS, wife;
UNKNOWN PARTIES, Named as John
Does - I-V; UNKNOWN PARTIES,
Named as Jane Does - I-V; UNKNOWN
PARTIES, Named as Black and White
Corporations - I-V,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Arizona
                 Roslyn O. Silver, Chief District Judge, Presiding

                          Submitted December 8, 2011**
                            San Francisco, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: LUCERO,*** CALLAHAN, and N.R. SMITH, Circuit Judges.


      Julie Deese appeals the district court’s grant of summary judgment in favor

of Defendants in her Title VII sex discrimination action. The district court found

that (1) Deese did not allege any discriminatory acts that occurred within the

300-day statute of limitations, and (2) the conduct by Reynolds and Wells Fargo

did not rise to the outrageous and extreme level required for an intentional

infliction of emotional distress claim. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We affirm.

1.    The district court did not err in concluding that Deese’s sex discrimination

claim was barred by the 300-day statute of limitations, because Deese did not

present evidence that (A) discrete acts of disparate treatment or (B) acts

contributing to a hostile work environment occurred during the applicable period.

      A.      With the exception of the November 2007 incident, Deese does not

allege any discrete act of disparate treatment which occurred after April 27, 2007.

With regard to the November 2007 incident, there is no evidence in this record that

this act was based upon discrimination. Deese, in her deposition, testified that

three other females had referred cases without recourse. Further, a male


        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the Tenth Circuit,
sitting by designation.
                                          2
investigator was reprimanded for the same incident. Therefore, Deese failed to

present evidence that a discrete act of discrimination occurred within the 300-day

statute of limitations.

      B.     Deese similarly failed to present evidence of acts contributing to a

hostile work environment that occurred during the applicable period. Deese claims

that throughout 2007 (1) she was required to go to work on time every day; (2) she

was required to do more work and more training that her male counterparts; (3) she

was given “crap cases,” which would not help her reputation as an investigator;

and (4) she was required to have her files looked over by a co-worker. As aptly

noted by the district court, “Plaintiff has cited to no evidence that the acts alleged

occurred within the relevant time period.” Neither this court nor the district court

is required to “scour the record in search of a genuine issue of triable fact,” Keenan

v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996). Furthermore, to the extent that Deese

cited relevant evidence to us, a general allegation of throughout “2007” does not,

without more, suggest when the acts occurred. See Hernandez v. Spacelabs Med.

Inc., 343 F.3d 1107, 1116 (9th Cir. 2003) (holding plaintiff’s own statements that

discriminatory acts occurred in “late 1998 or 1999,” without additional support,

were “insufficient to survive a motion for summary judgment”). Therefore, Deese




                                           3
failed to present evidence that acts contributing to a hostile work environment

occurred within the 300-day statute of limitations.

2.    The district court did not err in concluding that Deese’s treatment by

Reynolds and Wells Fargo did not rise to the level of “outrageous and extreme”

conduct. While there is no doubt that Deese’s treatment by Reynolds was

undesirable, it was “not so extreme and outrageous as to be regarded as atrocious

and utterly intolerable in a civilized community.” Mintz v. Bell Atl. Sys. Leasing,

Inc., 905 P.2d 559, 562-63 (Ariz. Ct. App. 1995). Because Deese’s treatment by

Reynolds was not extreme and outrageous, it cannot be said that the alleged failure

to investigate and respond by Wells Fargo was extreme and outrageous. Id.

      AFFIRMED.




                                          4